UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1181


CHRISTOPHER BENJAMIN,

                Plaintiff - Appellant,

          v.

DALE INMAN; DOUG HEWITT; TERRIE HUTAFF; GREG SCHAEFER;
GERALD DIETZEN; WILLIE MCDONALD; STANLEY SADLER; STEVEN
BULLARD; ANTHONY G. CHAVONNE, Mayor; CITY OF FAYETTEVILLE;
ERNEST LOVE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-cv-00553-FL)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Benjamin, Appellant Pro Se.    Brian Keith Leonard,
CITY OF FAYETTEVILLE, Fayetteville, North Carolina; James
Carlton Thornton, PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher   Benjamin       appeals   the    district      court’s

order granting in part Defendants’ motion to dismiss Benjamin’s

complaint alleging a state retaliatory employment discrimination

claim, and violations of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 &

Supp. 2011), and 42 U.S.C. §§ 1983, 1985 (2006). *                  Benjamin

further appeals a subsequent order granting summary judgment to

Defendant Love on Benjamin’s § 1983 claim.          We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.               Benjamin v. Inman,

No. 5:09-cv-00553-FL (E.D.N.C. Aug. 5, 2010; May 18, 2011).                We

dispense   with   oral   argument   because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




     *
       Benjamin’s appeal from this order was interlocutory when
filed.    The district court’s subsequent entry of a final
judgment permits review of the order under the doctrine of
cumulative finality.    See In re Bryson, 406 F.3d 284, 287–89
(4th Cir. 2005); Equip. Fin. Group, Inc. v. Traverse Computer
Brokers, 973 F.2d 345, 347 (4th Cir. 1992).



                                    2